Order entered March 29, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-00954-CV

 IN THE MATTER OF THE MARRIAGE OF LORIE RUTH BAKER AND GREGORY
                         JOSEPH FINSTER

                       On Appeal from the 256th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-17-13669

                                             ORDER
       Before the Court is appellant’s March 25, 2019 motion to extend time to file his brief. By

order dated March 25, 2019, we suspended the deadline for appellant’s brief on the merits

pending the filing of, by April 1, 2019, a motion for extension of time to file the notice of appeal.

See TEX. R. APP. P. 26.3. Without a timely notice of appeal, this Court lacks jurisdiction over this

appeal. See id. 25.1(b). Accordingly, we DENY appellant’s motion as premature.

       A motion for extension of time to file a notice of appeal remains due by April 1, 2019.

We again caution appellant that failure to comply may result in dismissal of the appeal without

further notice.

                                                       /s/    ERIN A. NOWELL
                                                              JUSTICE